DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed September 2, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 9, 11, and 16 are amended.  Claims 10 and 17 are cancelled and therefore Claims 1-9, 11-16, and 18-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
Regarding the Section 112 rejections made to Claims 9-15, Examiner hereby withdraws this rejection based upon Applicant’s explanation in the Amendment (see page 9 of 11).  Examiner would like to thank applicant for the well-presented response, especially the arguments related to Claims 9-15, which were useful in the examination process.  Examiner appreciates the effort to carefully analyze the Office Action and make appropriate arguments with citations on the record to the Specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa et al. (U.S. Patent No. 8,597,390, herein “Aizawa”).
Regarding Claim 1, Aizawa discloses an air cleaner system  (see Abstract) that includes an airbox (22) having a slot (23) through which an air filter ((25), (28), (29)) is configured to slide (see Abstract), wherein the air filter is retained within the airbox via a snap fit (via elements (40), (42), see column 4, line 36 - column 5, line 12) engaging with a curved elastomer ((39), (41), and (43)) within the airbox (see depicted insertion of air filter into airbox in Figures 5-7).  Further, Aizawa discloses that curved portion ((39), (41), and (43)) of the filter portion (28) is fabricated from resin, which is considered an elastomer by those skilled in the art (see column 3, lines 51-53).  This is all accomplished within the airbox (see Figures 5-7).
Regarding Claim 3, Aizawa discloses that the air filter ((25), (28), (29)) is arranged in an opening of a platform (28), wherein surfaces (at least element (45)) of the platform (28) slidingly engage with slider ramps (44) of the airbox (22).
Regarding Claim 6, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Aizawa which is capable of being used in the intended manner, i.e., absorbing, via the curved elastomer, manufacturing tolerances when contacting a surface of the airbox.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Aizawa meets the limitations of the claim.  Moreover, no structure of Aizawa prevents the recited operation. 
Regarding Claim 7, Aizawa discloses that the airbox (22) comprises a top surface (see Figure 2), and wherein the top surface comprises a plurality of recesses (space defined within portions (34)) that are parallel to one another (see Figure 2).
Regarding Claim 8, Aizawa discloses that airbox (22) includes a conduit ((26), (27)) physically coupled to the top surface (see Figure 2, conduits are coupled to the top surface via the illustrated side surface), and wherein airbox (22) further an opening (interior of air box (22)) arranged on a surface of the airbox below the top surface (inherently within airbox (22)), wherein the opening and the conduit are configured to admit and expel air to and from an interior space of the airbox (functional implication of the conduit and opening of Aizawa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa.
Regarding Claim 2, the claim limitation reciting the airbox is “blow-molded” is considered a product-by-process claim limitation.  In accordance with MPEP § 2113, a method of forming a device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., an airbox, does not depend on its method of production, i.e., blow-molding. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Concerning the limitation that the airbox is a “single piece”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the airbox as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  

Allowable Subject Matter
Claims 9, 11-16, and 18-20 are allowable over the prior art.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3, 8-9, 12-16 and 18-20 have been considered but are moot because amendments have made some of these claims allowable, and because new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747